                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                                              )
v.                                            )   NO. 3:15-cr-00037-2
                                              )   Judge Trauger
BENJAMIN BRADLEY                              )
                                              )   ORDER ON MOTION FOR
                                              )   REDUCTION OF SENTENCE
                                              )   UNDER 18 U.S.C.§3582 (c)(1)(A)
                                                  (COMPASSIONATE RELEASE)




      Upon motion of the defendant for a reduction in sentence pursuant to 18

 U.S.C.§3582(c)(1)(A) (Docket No. 1256), to which the government has responded (Docket No.

 1262), and after considering the applicable factors set forth in 18 U.S.C.§3553(a) and the

 applicable policy statements issued by the Sentencing Commission to the extent they are

 relevant to whether a reduction is warranted, it is hereby ORDERED that the motion is

 DENIED after complete review of the motion on its merits.

        IT IS SO ORDERED.



                                          _______________________________________________
                                          ALETA A. TRAUGER
                                          UNITED STATES DISTRICT JUDGE




 Case 3:15-cr-00037 Document 1264 Filed 06/05/20 Page 1 of 1 PageID #: 5839
